Case 9:19-cv-81160-RS Document 934-3 Entered on FLSD Docket 05/21/2021 Page 1 of 2

 

 

 

 

 

EXHIBIT C

 

 

 

 

 

 

 

 

 
CAB GAB-vBUIGORS Document S8t-Enteneron OL SHIH HRAKELAB/2H'292 bahage Sse

EXHIBIT A

I, __Gabe Zeldin , acknowledge and declare that I have received a
copy of the Protective Order (“Order”) in Apple Inc. v. Corellium, LLC, United States District
Court, Southern District of Florida, Civil Action No. 9:19-cv-81160-RS. Having read and
understood the terms of the Order, I agree to be bound by the terms of the Order and consent
to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms of the

Order.

Name of individual: C2?€ 4e!4"

 

Present occupation/job description: Senior Litigation Counsel

 

 

 

Name of Company or Firm: Apple Inc.

Address: One Apple Park Way, MS 169-2NYJ Cupertino, CA 95014

 

Dated:

 

Sao ML

[Signature]

 

AGREED PROTECTIVE ORDER — PAGE 30
